


Exhibit 10.19

April 2, 2001

GameTech International, Inc.
Bingo Technologies Corporation
900 Sandhill Road
Reno, NV 89511-3909

Gentlemen:

        This letter amendment (this "Amendment") is to confirm the changes
agreed upon between WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") and GameTech
International, Inc. ("GameTech") and Bingo Technologies Corporation ("Bingo")
(individually and collectively, "Borrower") to the terms and conditions of that
certain letter agreement between Bank and Borrower dated as of August 19, 1998,
as amended from time to time (the "Agreement"). For valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Bank and Borrower
hereby agree that the Agreement shall be amended as follows to reflect said
changes.

        1.    The Agreement is hereby amended by deleting "April 2, 2001" as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date "April 2, 2002," with such change to be effective
upon the execution and delivery to Bank of a promissory note substantially in
the form of Exhibit A attached hereto (which promissory note shall replace and
be deemed the Line of Credit Note defined in and made pursuant to the Agreement)
and all other contracts, instruments and documents required by Bank to evidence
such change.

        2.    The following is hereby added to the introductory as Paragraph 2:

        "A facility under which Bank will enter into foreign exchange contracts
for the account of Borrower from time to time up to and including April 2, 2002,
not to exceed at any time the maximum principal amount of Two Hundred Thousand
United States Dollars (US$200,000.00) ("Foreign Exchange Facility")."

        3.    The following is hereby added to the Agreement as Paragraph
I.1.1.:

        "1.1.    FOREIGN EXCHANGE FACILITY:

        Bank will enter into foreign exchange contracts for the account of
Borrower under the Foreign Exchange Facility for the purchase and/or sale by
Borrower in United States dollars of foreign currencies designated by Borrower;
provided however, that the aggregate of all outstanding foreign exchange
contracts shall not at any time exceed the maximum principal amount available
under the Foreign Exchange Facility, as set forth above. No foreign exchange
contract shall be executed for a term which extends beyond April 2, 2002.
Borrower shall have a "Delivery Limit" under the Foreign Exchange Facility not
to exceed at any time the aggregate principal amount of Two Hundred Thousand
United States Dollars (US$200,000.00), which Delivery Limit reflects the maximum
principal amount of Borrower's foreign exchange contracts which may mature
during any 2 day period. All foreign exchange transactions shall be subject to
the additional terms of a Foreign Exchange Agreement, substantially in the form
of Exhibit B attached hereto ("Foreign Exchange Agreement"), all terms of which
are incorporated herein by this reference."

        4.    Paragraph III.6. is hereby deleted in its entirety, and the
following substituted thereof:

        "6.    Income Tax Returns.    Borrower has no knowledge of any material
or significant pending assessment or adjustments of its income tax payable with
respect to any year."

--------------------------------------------------------------------------------



        5.    Paragraphs V.3. (a) and (b) are hereby deleted in their entirety,
and the following substituted thereof:

        "(a)    not later than 124 days and as of the end of each fiscal year,
an audited financial statement of Borrower, prepared by a certified public
accountant acceptable to Bank, to include balance sheet, income statement,
statement of cash flows, and source and application of funds statement;

        (b)  not later than 49 days after and as of the end of each fiscal
quarter, a financial statement of Borrower, prepared by Borrower, to include
balance sheet, income statement, statement of cash flows, source and application
of funds statement, and an aged listing of accounts receivable and accounts
payable;

        6.    Paragraphs V.9. and V.9. (c) are hereby deleted in their entirety,
and the following substituted thereof:

        "9.  Financial Condition. Maintain Borrower's financial condition, on a
consolidated basis, as follows using generally accepted accounting principles
consistently applied (except to the extent modified by the definitions herein),
with compliance determined commencing with Borrower's financial statements for
the period ending January 31, 2000:

        (c)  Net loss not greater than $1,000,000.00 at the end of first fiscal
quarter in year 2001 due to non-recurring, non-cash expenses, thereafter, net
income after taxes no less than $1.00 on a quarterly basis, determined as of
each fiscal quarter end."

        7.    Paragraphs V. 15. and V. 16. are hereby deleted in their entirety,
without substitution.

        8.    Paragraph V. 17. is hereby deleted in its entirety, and the
following substituted therefor:

        "17.    Dividends, Distributions.    Not declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower's stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower's stock now or hereafter outstanding, except
(i) stock repurchases pursuant to Borrower's stock repurchase plan announced on
or about May 28, 1998 and August of 2000, up to a maximum amount of
$10,000,000.00 and (ii) dividends or distributions up to an aggregate of
twenty-five percent (25%) of Borrower's net earnings for any fiscal year."

        9.    Paragraph VII.7. hereby deleted in its entirety, and the following
substituted thereof:

        "7.  GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada."

        10.  Paragraph VII.8. hereby deleted in its entirety, and the following
substituted thereof:

        "8    ARBITRATION:

        (a)  Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise arising out of or relating
to in any way (i) the loan and related loan and security documents which are the
subject of this Note and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (ii) requests for additional
credit.

        (b)  Governing Rules. Any arbitration proceeding will (i) proceed in a
location in Nevada selected by the American Arbitration Association ("AAA");
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the

2

--------------------------------------------------------------------------------




AAA, or such other administrator as the parties shall mutually agree upon, in
accordance with the AAA's commercial dispute resolution procedures, unless the
claim or counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA's optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to, as
applicable, as the "Rules"). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute. Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or any similar applicable state law.

        (c)  No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

        (d)  Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Nevada or a neutral retired judge of the state
or federal judiciary of Nevada, in either case with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Nevada and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Nevada Rules of Civil Procedure or other applicable law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.

        (e)  Discovery. In any arbitration proceeding discovery will be
permitted in accordance with the Rules. All discovery shall be expressly limited
to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date and within 180 days of
the filing of the dispute with the AAA. Any requests for an extension

3

--------------------------------------------------------------------------------




of the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.

        (f)    Class Proceedings and Consolidations. The resolution of any
dispute arising pursuant to the terms of this Note shall be determined by a
separate arbitration proceeding and such dispute shall not be consolidated with
other disputes or included in any class proceeding.

        (g)  Payment Of Arbitration Costs And Fees. The arbitrator shall award
all costs and expenses of the arbitration proceeding.

        (h)  Real Property Collateral. Notwithstanding anything herein to the
contrary, no dispute shall be submitted to arbitration if the dispute concerns
indebtedness secured directly or indirectly, in whole or in part, by any real
property unless (i) the holder of the mortgage, lien or security interest
specifically elects in writing to proceed with the arbitration, or (ii) all
parties to the arbitration waive any rights or benefits that might accrue to
them by virtue of the single action rule statute of Nevada, thereby agreeing
that all indebtedness and obligations of the parties, and all mortgages, liens
and security interests securing such indebtedness and obligations, shall remain
fully valid and enforceable.

        (i)    Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the documents between the parties or the subject matter of the
dispute shall control. This Note may be amended or modified only in writing
signed by each party hereto. If any provision of this Note shall be held to be
prohibited by or invalid under applicable law such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Note. This arbitration provision shall survive termination, amendment or
expiration of any of the documents or any relationship between the parties."

        11.  Except as specifically provided herein, all terms and conditions of
the Agreement remain in full force and effect, without waiver or modification.
All terms defined in the Agreement shall have the same meaning when used herein.
This Amendment and the Agreement shall be read together, as one document.

        12.  Borrower hereby remakes all representations and warranties
contained in the Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of Borrower's acknowledgment set
forth below there exists no default or defined event of default under the
Agreement or any promissory note or other contract, instrument or document
executed in connection therewith, nor any condition, act or event which with the
giving of notice or the passage of time or both would constitute such a default
or defined event of default.

4

--------------------------------------------------------------------------------


        Your acknowledgment of this Amendment shall constitute acceptance of the
foregoing terms and conditions.

        Sincerely,
 
 
 
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
 
 
 
By:
 
/s/  DEBBIE FUETSCH      

--------------------------------------------------------------------------------

            Debbie Fuetsch
Vice President
Acknowledged and accepted as of March 30, 2001
GAMETECH INTERNATIONAL , INC.
 
 
 
 
By:
 
/s/  RICHARD M. KELLEY      

--------------------------------------------------------------------------------


 
 
 
  Title:   CEO

--------------------------------------------------------------------------------

       
BINGO TECHNOLOGIES CORPORATION
 
 
 
 
By:
 
/s/  RICHARD M. KELLEY      

--------------------------------------------------------------------------------


 
 
 
  Title:   CEO

--------------------------------------------------------------------------------

       

5

--------------------------------------------------------------------------------
